             Case 6:20-cv-00665-ADA Document 4 Filed 07/23/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


KOSS CORPORATION,
                                                     Case No. 6:20-cv-00665
        Plaintiff,
                                                     COMPLAINT FOR PATENT
        v.                                           INFRINGEMENT

APPLE INC.,                                          DEMAND FOR JURY TRIAL

       Defendant.


                        CORPORATE DISCLOSURE STATEMENT

        Pursuant to the Federal Rules of Civil Procedure 7.1, Plaintiff Koss Corporation hereby

files the following Corporate Disclosure Statement.

        Koss Corporation has no parent corporation and no publicly held corporation owns 10%

or more of its stock.

Dated: July 23, 2020                                   Respectfully submitted,

                                                        /s/ Darlene F. Ghavimi           -
                                                       Darlene F. Ghavimi (TX Bar No. 24072114)
                                                       K&L GATES LLP
                                                       2801 Via Fortuna, Suite #350
                                                       Austin, TX 78746
                                                       Tel.: (512) 482-6919
                                                       Fax: (512) 482-6859
                                                       darlene.ghavimi@klgates.com


                                                       Benjamin E. Weed (pro hac vice to be filed)
                                                       Philip A. Kunz (pro hac vice to be filed)
                                                       Erik J. Halverson (pro hac vice to be filed)
                                                       Gina E. Johnson (pro hac vice to be filed)
                                                       K&L GATES LLP
                                                       Suite 3300
                                                       70 W. Madison Street
                                                       Chicago, IL 60602
                                                       Tel.: (312) 372-1121
                                                       Fax: (312) 827-8000

                                               -1-
703275598 v1
           Case 6:20-cv-00665-ADA Document 4 Filed 07/23/20 Page 2 of 2



                                             benjamin.weed@klgates.com
                                             philip.kunz@klgates.com
                                             erik.halverson@klgates.com
                                             gina.johnson@klgates.com

                                             Peter E. Soskin (pro hac vice to be filed)
                                             K&L GATES LLP
                                             Suite 1200
                                             4 Embarcadero Center
                                             San Francisco, CA 94111
                                             Tel.: (415) 882-8046
                                             Fax: (415) 882-8220
                                             peter.soskin@klgates.com

                                             ATTORNEYS FOR PLAINTIFF
                                             KOSS CORPORATION




                                       -2-
703275598 v1
